Case 6:19-cv-00534-JDK-KNM Document 7 Filed 09/03/20 Page 1 of 2 PageID #: 17


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION
                                §
JIMMIE LEWIS BROWN              §
                                §
     Plaintiff                  §
                                §
v.                              § Case No. 6:19cv534-JDK-KNM
                                §
RUSK COUNTY PROSECUTORS, ET AL. §
                                §
     Defendants                 §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Jimmie Brown, an inmate proceeding pro se, filed the above-styled and numbered
civil rights lawsuit under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge
K. Nicole Mitchell pursuant to 28 U.S.C. § 636. The Magistrate Judge issued a Report

recommending that the lawsuit be dismissed with prejudice as frivolous until such time as Plaintiff

could show that the conviction which he challenges has been overturned, expunged, or otherwise
set aside. No objections were filed to the Report.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a
party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C. §

636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430
5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending
the time to file objections from ten to fourteen days). Here, Plaintiff did not file objections in the
prescribed period. The Court therefore reviews the Magistrate Judge’s findings or clear error or

abuse of discretion and reviews her legal conclusions to determine whether they are contrary to law.
See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989)

(holding that, if no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law”).



                                                  1
Case 6:19-cv-00534-JDK-KNM Document 7 Filed 09/03/20 Page 2 of 2 PageID #: 18


       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts the
Report and Recommendation of the United States Magistrate Judge as the findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 5)

be ADOPTED. The above-styled civil action is DISMISSED WITH PREJUDICE as frivolous

until such time as the Plaintiff can show that the conviction which he challenges has been

overturned, expunged, or otherwise set aside. All pending motions are DENIED as MOOT.

       So ORDERED and SIGNED this 3rd             day of September, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
